Per Curiam.

This is an appeal from an order entered on December 27, 1950 denying a writ of error coram nobis without a hearing. Notice of appeal was filed on January 8, 1951 and on January 10, 1963 this court granted permission to proceed as a poor person. Appeal dismissed because of defendant’s failure to seek an extension of time to perfect his appeal pursuant to section 535 of the Code of Criminal Procedure. (See People v. Webster, 12 N Y 2d 1019.) Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.